DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on 3/25/2022 is acknowledged.
	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2 and 3 recite the limitation "configured to."   It is unclear if this limitation requires alterations to the structure or components claimed. 
Claim 11 recites the limitation "the first portion and the second portion."  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 6-8, 10-11 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ort et al. (US 2003/0224155 A1).

Regarding claims 1 and 16, Orth et al. (“Orth”) teaches textiles manufactured by weaving, embroidering, or otherwise integrating a series of conductive, resistive, and non-conductive fibers into the textile and printing a thermoresponsive colorant (a thermochromic pigment as claimed) on or near the resistive fiber (Abstract).  Orth further teaches that, in an embodiment, at least a portion of the thermoresponsive colorant is within the resistive fiber itself (a color-changing fiber including an electrically conductive core as claimed) [0007]), and in addition the thermoresponsive colorant may be within the conductive fibers (additionally or alternatively, the color-changing fiber including an electrically conductive core as claimed ([0008]).  US 2003/0224155 teaches that the fibers may include a polymer core wrapped with a layer of either conductive or resistive metal, and then coated with a polymer for protection, or the fiber may be metal fibers plated with the KEVLAR brand material, or a metal foil or strand wrapped with polyester ([0026]).  Thus, the examiner notes that when the thermoresponsive colorant is printed on such fibers (or when at least a portion of the thermoresponsive colorant is within the resistive fiber itself), the fibers would comprise a coating disposed around the electrically conductive core, the coating including a thermochromic pigment, as claimed. 

Regarding claim 2, Orth teaches, that, in one aspect, the textile includes a plurality of spaced-apart contacts for receiving electrical power, and that, additionally, at least one resistive fiber is connected to each of the contacts ([0006]). Orth teaches that electrical power is supplied to the resistive fiber(s) to change the visual properties of the textile, and as the resistive fiber warms, the thermoresponsive colorant is warmed beyond a thermal threshold necessary to effect a color change in the thermoresponsive colorant, thereby creating an electronically controllable, visually dynamic textile (Abstract and [0025]).    (wherein electrically conductive cores of a first plurality of color-changing fibers are electrically coupled to form a first grouping of color-changing fibers; and wherein electrically conductive cores of a second plurality of color-changing fibers are electrically coupled to form a second grouping of color-changing fibers, as claimed).

Regarding claims 3, 6-8 and 10-11, Orth teaches that the system also includes a controller for operating the power source to vary, over time, the fibers to which power is applied in order to activate only selected points of intersection without interference by neighboring points of intersection ([0012] and Fig. 2).  Orth teaches that adjacent contacts may be electrically isolated by cutting a notch between them ([0031]).  Orth also teaches that in some instances, electricity will be supplied simultaneously to a plurality of resistive fibers along distinct electrical paths ([0031]). 

Regarding claim 4, Orth teaches that control electronics, including a switch intervening between the power source and the conductive fibers can activate specific resistive fibers, and therefore specific areas of the textile to create animation ([0021]).    



Claims 1-11 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Donovan et al. (US 2013/0033378 A1).

Regarding claims 1 and 16, Donovan teaches an article that includes at least one color change portion capable of changing colors, wherein the color change portion comprises electrochromic fiber or fabric, as well as other color change technologies (Abstract, [0044] and [0047]).  Donovan teaches that, in an embodiment, the color change portions can be associated with electronically controllable visually dynamic textiles or flexible substrates as are disclosed in U.S. Patent Application Publication Number 2003/0224155 (“Orth”), the entirety of which is incorporated by reference ([0047]).  

Orth (incorporated by reference in Donovan in [0047]) teaches textiles manufactured by weaving, embroidering, or otherwise integrating a series of conductive, resistive, and non-conductive fibers into the textile and printing a thermoresponsive colorant (a thermochromic pigment as claimed) on or near the resistive fiber (Abstract).  Orth further teaches that, in an embodiment, at least a portion of the thermoresponsive colorant is within the resistive fiber itself (a color-changing fiber including an electrically conductive core as claimed) [0007]), and in addition the thermoresponsive colorant may be within the conductive fibers (additionally or alternatively, the color-changing fiber including an electrically conductive core as claimed ([0008]).  US 2003/0224155 teaches that the fibers may include a polymer core wrapped with a layer of either conductive or resistive metal, and then coated with a polymer for protection, or the fiber may be metal fibers plated with the KEVLAR brand material, or a metal foil or strand wrapped with polyester ([0026]).  Thus, the examiner notes that when the thermoresponsive colorant is printed on such fibers (or when at least a portion of the thermoresponsive colorant is within the resistive fiber itself), the fibers would comprise a coating disposed around the electrically conductive core, the coating including a thermochromic pigment, as claimed. 


Regarding claim 2, Orth teaches, that, in one aspect, the textile includes a plurality of spaced-apart contacts for receiving electrical power, and that, additionally, at least one resistive fiber is connected to each of the contacts ([0006]). Orth teaches that electrical power is supplied to the resistive fiber(s) to change the visual properties of the textile, and as the resistive fiber warms, the thermoresponsive colorant is warmed beyond a thermal threshold necessary to effect a color change in the thermoresponsive colorant, thereby creating an electronically controllable, visually dynamic textile (Abstract and [0025]).    (wherein electrically conductive cores of a first plurality of color-changing fibers are electrically coupled to form a first grouping of color-changing fibers; and wherein electrically conductive cores of a second plurality of color-changing fibers are electrically coupled to form a second grouping of color-changing fibers, as claimed).

Regarding claims 3, 6-8 and 10-11, Orth teaches that the system also includes a controller for operating the power source to vary, over time, the fibers to which power is applied in order to activate only selected points of intersection without interference by neighboring points of intersection ([0012] and Fig. 2).  Orth teaches that adjacent contacts may be electrically isolated by cutting a notch between them ([0031]).  Orth also teaches that in some instances, electricity will be supplied simultaneously to a plurality of resistive fibers along distinct electrical paths ([0031]). 

Regarding claim 4, Orth teaches that control electronics, including a switch intervening between the power source and the conductive fibers can activate specific resistive fibers, and therefore specific areas of the textile to create animation ([0021]).  Donovan teaches wherein an article may be connected to a computer using wired connection ([0080]).

Regarding claim 5, Donovan teaches wherein an article may be connected to a computer using wireless connection ([0081]).

Regarding claim 9, Donovan teaches that a first electrochromic fiber electrode and a second fiber electrode can be independently electronically addressable, wherein the first electrochromic fiber electrode and second electrochromic fiber electrode can each display the same color or a different visible color in response to an applied electrical potential ([0057] and claim 18).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US 2013/0033378 A1), as applied to claim 1 above, in view of Dias et al. (US 2010/0003496 A 1 ).
Donovan does not explicitly disclose wherein the color-changing fiber is braided with a second fiber to form a color-changing yarn. 

However, Dias et al. ("Dias") teaches luminant fabrics in which yarns have a conductive core with an electro-luminescent layer coated thereon (Abstract).  Dias teaches that the plurality of yarn may be knitted, woven, braided or embroidered into a fabric ([0011]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have braided fibers in the fabric of Donovan in order to provide requisite contact, allowing the fibers to follow a common path in contact with one another in a fabric made up in other respects of different yarns, and/or to define a potentially luminescent path or pattern, as taught by Dias (Abstract and [0011]).


Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US 2013/0033378 A1), as applied to claim 1 above, in view of Bauco (US 9,182,561 B2), as evidenced by Mat Web (attached).

Regarding claim 13, Donovan remains as applied above.

Donovan does not explicitly disclose wherein the electrically conductive core has a first tensile strength, and wherein the color-changing fiber includes a reinforcement core having a second tensile strength that is greater than the first tensile strength.

However, Bauco teaches fiber optic cables which may include one or more strengthening member embedded within the material of cable jacket 34, wherein, for example, cable 30 may include an elongate strengthening member (e.g., a fiber or rod) that runs the length of cable jacket 34 and that is formed from a material that is more rigid than the material of cable jacket 34 (Abstract and col. 4 lines 55-64).  Bauso teaches that, in various embodiments, the strengthening member is metal, braided steel, glass reinforced plastic, fiber glass, fiber glass yams or other suitable material (col. 4 lines 55-64).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the sheath of the fibers of Donovan with a strengthening member made of materials such as metal, braided steel, glass reinforced plastic, fiber glass or fiber glass yarns in order to strengthen the fibers ((col. 4 lines 55-64).  As evidenced by MatWeb steel has a higher strength than nickel.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789